The points of decision involved upon this appeal, are identical to the questions considered and decided by this court in the case of George Mastoras v. State, 180 So. 113.1 Upon authority of Mastoras v. State, supra, the judgment of conviction from which this appeal was taken is reversed and the cause remanded.
Reversed and remanded.
                              On Rehearing.
The decision in this case, reversing and remanding the cause, was made and entered upon authority of the case of George Mastoras v. State, ante, p. 123, 180 So. 113.
The State made application for rehearing in due time. Said application is hereby overruled upon authority of the extended opinion in the case of George Likos v. State, Ala.App.,182 So. 81.2 The points of decision and questions involved being identical.
Application overruled.
1 Ante, p. 123.
2 Ante, p. 231.